Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	As per claim 1, the claim was amended to recites “the main body having a hole” (line 3) and also “when the chip is attached to the main body, the second projection part passing through the hole” (lines 29 and 30).
	Such limitations not seems in accordance applicant’s disclosure and thus it is unclear what is that applicant sought to claim.
	In that regard, attention, to applicant’s at least Figs. 5 and 6 and par. [0044] which defines the body’s hole as 41c (Fig. 5) and further states “The projection parts 43e of the chip 43A, which will be described later, are arranged in the notch parts 41f”
	Accordingly, it is clear that the chip’s projection part is (43e) passes through the notch part(41f) of hole 41c and not through the hole as claimed.   
	In other words, the notch, nick, score, by itself cannot seems to be the hole of the main body but a specific part of the hole to receive the chip’s projection part. 
	As per claim 3, as previously stated, it is unclear how there are different length with pieces that are position symmetrically- evenly while within the body part of the spinning toy.  Are these alleged “different distances” are due by the spinning of the toy? Applicant’s specification is silent regarding any such different length, and applicant’s arguments are vague and does not provide any further explanation to such limitations.
	Also, what is mean by “either the first main body or the second main body is selectively employed as the main body”?
	With respect to claim 7, it is yet unclear how the chip that inserted within the body  has the same height with respect to the floor, as the chip is within the body, and its top surface is below the bottom surface of the body.
	 The examiner will further address this issue in the respond to arguments section hereinafter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi US 9,737,821 (“Horikoshi”) in view of Ujita et al US 2011/0006479 (“Ujita”).
	As per claim 1, Horikoshi discloses a spinning top toy for spinning on a floor (toy top 1)(Figs. 1-9; 4:3-9:53), comprising: 
	a body (40) including a first flange (Figs. 1-4, 7 and 8) and a main body forming an outer circumference of the body (Figs. 1-4; see also 5:29-61 regarding the discussion about body 40), the main body having a hole (figs. 4, 7 and 8), 
	a chip (construed as switching member 41) being attached to the main body 40 (Figs. 3 and 4; see also 5:30+ whereas the switching member 41 is attached to body 40), the chip (41) including a first friction element thereon (construed as grooves 41d)(note Fig. 4 and 5:40-61 as to the structure of the switching member/chip 41 to include grooves 41d; see Figs. 5 and 7-9 in conjunction to 6:59-64, 7:17-56 (under “assembly” heading), 7:57-8:16 (“how to play” heading), and 8:44-67 (“variations”, heading), regarding the use of grooves 41d as friction element); 
	an urging member (movable part 18 biased by coil spring 20)(Figs. 2 and 3; 4:51-5:3); 
	and a shaft (shaft unit 10) being detachably attached to the body (40)(Figs. 1-3; 4:24-5:4), the shaft including a second flange and a second friction element (construed as ridges 21)(Figs. 2, 3, 7 and 8; see 5:1-4; as well as 6:59-7:13, 7:57-8:14 and 8:43-68 regarding the structure/function of the ridges 21), the shaft extending in a vertical direction (Figs. 1-3), the first flange and the second flange overlapping in the vertical direction (see Figs. 2-4 in conjunction to Figs. 7 and 8, see also 7:16-54 (“assembly”) and 7 :53+ (“how to play”) as the body 40 position with shaft unit 10 as assembly the top toy 10, in the vertical direction, as the toy ready to be spin upon a floor and alike), 
	the urging member (18) being configured between the body (40) and the shaft (10)(Figs. 2 and 3) to urge the body away from the shaft (4:51-5:3; 6:45-63), the shaft (10) being configured to be detached from the body (40) by relative rotation with respect to the shaft (Figs. 2, 3, 7 and 8; 7:14-57), when the chip (41) is attached to the body (40) and when the shaft (10) is attached to the body (40), the first and second friction elements (grooves 41d and ridges 21) abutting each other in the vertical direction to provide friction against the relative rotation (Figs. 2-8; again see the examiner discussion above regarding the structure and operation of grooves 41d and ridges 21 to mesh; e.g. to 6:59-64, 7:17-56 (under “assembly” heading), 7:57-8:16 (“how to play” heading), and 8:44-67), the first friction element (41d) being made of raised parts extending in the vertical direction (Figs. 2, 5 and 9), the second friction element (ridges 21) being made of a protruding strip protruding in the vertical direction (Figs. 2 and 3),
	the chip (41) including a second projection part (support 41a), the second projection part extending downwardly towards the floor and including upper and lower longitudinal ends (Figs. 4 and 5; 5:40-6:16), the lower longitudinal end being closer to the floor than the upper longitudinal end to the floor (Figs. 4 and 5 in conjunction to Fig. 3 as the assemble in use, i.e. in relation to a floor), the raised parts being configured on the lower longitudinal end of the second projection part (Figs. 4 and 5); the first friction element being configured on the lower longitudinal end of the second projection part (as best shown in Figs. 4, 5 and 9, the chip, switching member 41, includes a projection part (i.e. a second part), that the bottom thereof comprising the friction element (41d)(Figs. 4 and 5).
	Horikoshi is not specific regarding when the chip is attached to the main body, the second projection part passing through the hole.
	However, in the same field of spinning toys, Ujita discloses when a chip is attached to a main body, a second projection part passing through a hole (such as joining member 4 with screw portion 4a to pass through hole (opening 24) of body (attacking member 20) to engage with cover plate/positioning plate 30/31 to hold shaft 3; or construed as attacking portion 12 with raises portion (Figs. 2 and 7A; at 11a) to pass through opening/holes (hole portions 21/bridges 22a(Fig. 2; note also [0030]-[0034], as well as [0041]-[0042] and [0044] in conjunction to Figs. 7A+ as the assembly and operation of the spinning toy).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Horikoshi’s when the chip is attached to the main body, the second projection part passing through the hole as taught by Ujita for the reason that a skilled artisan would have been motivated of use of known technique to improve similar device in the same way forming a spinning toy including a chip configure to connect and attached to a body while forming a spinning toy.
	Furthermore, it is also noted that it has been held that  In re  Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
	Thus, such reversal of parts, i.e. inserting the chip from the top of the body (as taught by Ujita) instead from the bottom of it (i.e. as taught by Horikoshi), would have not changed the nature of the chip nor would have it change the relationship between the body and the chip.  
	As per claim 2, with respect to wherein the body includes a first projection part, the first projection part extends downwardly towards the floor, the first flange is configured on the first projection part, the first friction element is configured on the second projection part, and when the chip is attached to the main body, note the structure of the body 40 as shown in Figs. 2-4 and discussed in 5:29-6:16; see also bottom view as shown in Figs. 7 and 8.  Note: since applicant claimed very broad using generic terms as “parts”, “flange/s” and etc. without define the actual part/s and/or flange, in the broadest and most reasonable manner the examiner construed any piece, section, segment, and etc. of the body 40 as the claimed part/s ; and any lip, edge, rim around the outer peripheral and/or the inner peripheral of body 40 as the claimed flange. In that regard also note the examiner’s markings as two the different parts of Horikoshi.
	With respect to the second projection part is provided adjacent to the first projection part, within Horikoshi the chip’s projection part (41a), a single unitary body including friction elements (41d) that are around its circumference (e.g. Figs. 4 and 5) and not formed by separate parts adjacent to each other (i.e. second projection part adjacent to the first projection part).
	However, although Horikoshi teaches a chip’s projection part/s that are a single unitary that includes friction elements that are around its circumference, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have determined that forming Horikoshi’s friction parts as separate parts adjacent to each other, would have been obvious as utilizing known technique to form the same spinning toy that would have function the same, whereas the friction element function the same as meshing means.  
	As per claim 3, with respect wherein the main body includes a first main body having a first outer circumference shape, and a second main body having a second outer circumference shape, the second outer circumference shape is different from the first outer circumference shape, as discussed above since applicant claimed very broad using generic terms as “parts”, “flange/s” and etc. without define the actual part/s and/or flange, in the broadest and most reasonable manner the examiner construed any piece, section, segment, and etc. of the body 40 as the claimed part/s ; and any lip, edge, rim around the outer peripheral and/or the inner peripheral of body 40 as the claimed flange.  In regard to the structure of the body note the structure of the body 40 as shown in Figs. 2-4 and discussed in 5:29-6:16; see also bottom view as shown in Figs. 7 and 8.  Also the examiner’s markings below.  in addition note 5:33+” In the outer periphery of the body 40, an uneven pattern 40a is formed.” Thus, such “uneven” pattern is equivalent to the claims parts having different outer circumference;   
	With respect to and when the chip is attached to the first main body, note Figs. 3 and 4 and 5:30-6:16, wherein the switching member 41 is attached to body 40.
	With respect to a first distance in the vertical direction between the first flange and the first friction element is first length, and when the chip is attached to the second main body, a second distance in the vertical direction between the first flange and the first friction element is second length being different from the first length, to the best of his understanding such limitations construed as the position of the chip (41) and friction grooves 41d comparing to ridges 21 as the top in a spinning/vertical manner, and these feature are at different distance, as they are in different positions of the spinning toy (see Figs. 2-4 regarding the grooves 41d and ridges 21; see Figs. 7 and 8 and at least 7:62-8:14 as the spinning toy at paly mode. 
Examiner’s markings regarding Horikoshi’s first and second main body outer circumferences

    PNG
    media_image1.png
    774
    875
    media_image1.png
    Greyscale

	Within Horikoshi the body is an integral, a single unitary body and not formed by separate parts.
	However, although Horikoshi teaches a unitary body, it is noted that it has been held that where the only difference between a prior art product and a claimed product is the construction of the claimed product, the Federal Circuit have held “that the use of a one piece construction instead of the structure disclosed in [the prior
art] would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
	A skilled artisan would have determined that forming Horikoshi’s body as separate parts, would have been obvious as utilizing known technique to form the same spinning toy that would have function the same.  
	Furthermore, forming a body by several parts is design for purposes of maintenance, production, cost variable (e.g. if one part is damage, not need to replace the entire body), and etc.  Thus, it would have been obvious to form Horikoshi’s single/integral body as separate parts for such reasons.     
	With respect to, either the first main body or the second main body is selectively employed as the main body, to the best of his understating as such are different bodies (which will further discuss in the response to arguments section hereinafter) the examiner construed Horikoshi’s body as such either body.
	As per claim 4, with respect to wherein the body includes a first regulating member in the first main body Amendment dated October 7, 2020Reply to Office Action of June 8, 2020the first regulating member abuts the chip on a lower surface thereof with a third distance in the vertical direction from the first flange when the chip is attached to the first main body, the body includes a second regulating member in the second main body, and the second regulating member abuts the chip on the lower surface thereof with a fourth distance from the first flange, when the chip is attached, and the third distance is different from the fourth distance, the regulating members construed as the “left” and “right” arc slits 46 within body 40 as well as the bottom/inner portions of the body 40 (e.g. Fig.4), wherein the slits are configure to receive standing “left” and “right” parts 41e and lock receiver 41f, complementary to each “left” and “right” arc slits 46 to lock/connect the switching member/chip 41 within body 40; as well as the lock receiver support 41a (to complementary to the bottom/inner of body 40, in Figs. 3 and 4 and 5:33-61.  With regard to the different distances, as discussed above the examiner is unclear to what distances applicant referred to, and to the best of his understanding such “distances” are related to the position of the toy as it spins (i.e. in a vertical position), and these features are at different position at the vertical/spinning position.        
	With respect to the first and second body parts, note the examiner discussion above with respect to claim 3. 
	As per claim 5, with respect to wherein the first friction element and the second friction element are meshed each other as a meshing element, see the examiner discussion above regarding the structure and operation of grooves 41d and ridges 21 to mesh; e.g. to 6:59-64, 7:17-56 (under “assembly” heading), 7:57-8:16 (“how to play” heading), and 8:44-67).
	For example note 8:6- 8” Then, the ridges 21 of the shaft unit 10 engage with the grooves 41d of the body 40 one after another and are successively held in the respective positions.”
	Or 8:59-61 ”In the above-described embodiment, the ridges 21 of the shaft unit 10 are opposed to the grooves 41d of the spinning direction switching member 41 in the up-down direction.”
	As per claim 6, since the claim’s limitations are very similar to claim 1, the examiner states that claim 6 is rejected over Horikoshi and Ujita for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   	
	Horikoshi is not specific regarding wherein the first and second friction elements being made of rubber providing friction therebetween against the relative rotation	
	However, Horikoshi specifically suggested to use such rubber means “ in 8:48+” For example, in the above-described embodiment, the ridges 21 (e.g. second friction element) and the grooves 41d (e.g. first friction element) are formed respectively in the shaft unit 10 and the spinning direction switching member 41 as a rotational resistance between the shaft unit 10 and the body 40. Instead, the rotational resistance may be constituted by protrusions and recesses with different shapes. Further, the number of ridges or grooves is not limited to that in the above-described embodiment. Alternatively, the rotational resistance may be constituted by a rubber or the like formed in the opposed faces of the shaft unit 10 and the spinning direction switching member 41.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Horikoshi’s the first and second friction elements being made of rubber providing friction therebetween against the relative rotation for the reason that a skilled artisan would have been motivated by Horikoshi’s suggestions to use rubber means within his friction elements. 
	As per claim 7, with respect to wherein the body has a first top surface, the chip has a second top surface, the first top surface is as high as the second top surface from the floor in the vertical direction, as disused above it is unclear what is applicant sought to claim by such language.
	To the best of his understating the examiner construed the standing parts 41e of to be locked within arc slits 46 of body 40 as such configuration while the chip/switching 41 inserted within body 40 (Figs. 7 and 8 in conjunction to Figs. 3-5; 5:32-39; 5:62-6:17 and 7: 17-24).
	If there is any doubt regarding such interpretations it is noted that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
would be merely a matter of obvious engineering choice.
	As per claim 8, with respect to wherein the body includes a top side and a bottom side opposite to the top side, the bottom side closer to the floor than the top side to the floor, and the chip is detachable from a top side of the body, Ujita’s Figs. 2 and 7A in conjunction to [0030], [0032], [0034], [0041] and [0042] as the chip (either joining member 4/4a or attacking member 10 with protrusion to insert via opening of the body (20; as opening 24 for the joining member 4 and/or opening 21/22a).       
Response to Arguments
Applicant's arguments with regard have been fully considered but they are partially not persuasive but are partially moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regard to the rejection under 35 USC 112b
	With respect to claim 3, it seems as applicant referred to two separated main bodies, namely 41A and 41B (also [0045] and [0046]) as the two main bodies.  However, it is unclear how one spinning device, as claimed, can include, comprise two distinct and separate bodies, it cannot.  
	With respect to claim 7, it still unclear how the chip, which inserted within the body, again according to applicant’s discourse the chip is inserted within the body, from its top (which also explicitly claimed within new claim 8; and even the amendments (and arguments) to claim 1 implies to such attachment, insertions of the chip to the top of the body.  As such, it does not make much sense that the chip is at the same height, while it inserted within the body.  Something is “missing” or does not adds-up, and applicant does not refer to any of the disclosure nor does he provided any persuasive arguments to such indefiniteness, and thus the examiner maintains his positions as set forth above.         
In regard to prior art rejection 35 USC 102/103
	Applicant’s arguments with respect to the “the second projection part passing through the hole” are moot as such limitations are taught by the newly coted reference to Ujita.
	With respect to independent claim 6 and dependent claims 2-5, 7 and 8, applicant has not provide any other arguments but stated that the claims are allowable for at least the same reasons discussed with respect to claim 1.
	However, the examiner maintains his position that claim 1 is not allowable, and dependent claims 2-5, 7, 8 and independent claim 6 are not allowable as set forth above.
     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.K/Examiner, Art Unit 3711                                                                                        3/9/22

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711